Exhibit 99.1 Page Park Oaks Shopping Center and Ontario Plaza Independent Auditors’ Report F-1 Combined Statement of Revenues and Certain Expenses for the year ended December 31, 2014 (Audited) F-2 Notes to Combined Statement of Revenues and Certain Expenses for the year ended December 31, 2014 (Audited) F-3 Pro Forma Consolidated Financial Statements of Retail Opportunity Investments Corp. Pro Forma Consolidated Balance Sheet as of December 31, 2014 (Unaudited) F-6 Pro Forma Consolidated Statement of Operations and Comprehensive Income for the year ended December 31, 2014 (Unaudited) F-7 Notes to Pro Forma Consolidated Financial Statements (Unaudited) F-8 Pro Forma Consolidated Financial Statements of Retail Opportunity Investments Partnership, LP Pro Forma Consolidated Balance Sheet as of December 31, 2014 (Unaudited) F-10 Pro Forma Consolidated Statement of Operations and Comprehensive Income for the year ended December 31, 2014 (Unaudited) F-11 Notes to Pro Forma Consolidated Financial Statements (Unaudited) F-12 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders Retail Opportunity Investments Corp. Retail Opportunity Investments Partnership, LP We have audited the accompanying combined financial statement of the properties known as Park Oaks Shopping Center and Ontario Plaza located in Thousand Oaks, California and Ontario, California, respectively, (collectively, the “Properties”) which is comprised of the combined statement of revenues and certain expenses for the year ended December 31, 2014, and the related notes to the combined financial statement. Management’s Responsibility for the Financial Statement Management is responsible for the preparation and fair presentation of this combined financial statement in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal controls relevant to the preparation and fair presentation of the financial statement that is free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on this combined financial statement based on our audit.We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statement is free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statement.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the combined financial statement, whether due to fraud or error.In making those risk assessments, the auditor considers internal controls relevant to the entity’s preparation and fair presentation of the combined financial statement in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Properties’ internal controls.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statement. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the combined financial statement referred to above presents fairly, in all material respects, the revenues and certain expenses of the Properties for the year ended December 31, 2014 in accordance with accounting principles generally accepted in the United States of America. Emphasis-of-Matter We draw attention to Note 2 to the combined financial statement, which describes that the accompanying combined financial statement was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission and is not intended to be a complete presentation of the Properties’ revenues and expenses.Our opinion is not modified with respect to this matter. /s/ PKF O'Connor Davies a division of O'Connor Davies, LLP New York, New York March 20, 2015 F-1 PARK OAKS SHOPPING CENTER AND ONTARIO PLAZA COMBINED STATEMENT OF REVENUES AND CERTAIN EXPENSES (Dollar amounts in thousands) Year Ended December 31, Revenues Rental income (note 4) $ Total revenues Certain Expenses Utilities Repairs, maintenance and supplies Cleaning and landscaping Real estate taxes Insurance 57 Total certain expenses Excess of revenues over certain expenses $ See accompanying notes to combined statement of revenues and certain expenses. F-2 PARK OAKS SHOPPING CENTER AND ONTARIO PLAZA NOTES TO COMBINED STATEMENT OF REVENUES AND CERTAIN EXPENSES FOR THE YEAR ENDED DECEMBER 31, 2014 (AUDITED) 1.Business Organization Retail Opportunity Investments Corp., a Maryland corporation (“ROIC”), is organized in a traditional umbrella partnership real estate investment trust format pursuant to which Retail Opportunity Investments GP, LLC, its wholly-owned subsidiary, serves as the general partner of, and ROIC conducts substantially all of its business through, its operating partnership subsidiary, Retail Opportunity Investments Partnership, LP, a Delaware limited partnership (the “Operating Partnership”) and its subsidiaries.Unless otherwise indicated or unless the context requires otherwise, all references to the “Company” refer to ROIC together with its consolidated subsidiaries, including the Operating Partnership. On January 6, 2015, the Companyacquired the properties known as Park Oaks Shopping Center and Ontario Plaza (collectively, the “Properties”) located in Thousand Oaks, California and Ontario, California, respectively, from a third party seller for a purchase price of approximately $78.7 million. Park Oaks Shopping Center is approximately 110,000 square feet, and is anchored by Safeway (Vons) Supermarket. Ontario Plaza is approximately 150,000 square feet and is anchored by El Super Supermarket and Rite Aid Pharmacy.The Properties were acquired with borrowings under ROIC’s credit facility. 2.Basisof Presentation and Summary of Significant Accounting Policies Basis of Presentation The Combined Statement of Revenues and Certain Expenses (the “financial statement”) has been prepared for the purpose of complying with the provisions of Rule 3-14 of Regulation S-X promulgated by the Securities and Exchange Commission (the “SEC”), which requires certain information with respect to real estate operations to be included with certain filings with the SEC. The combined financial statement includes the historical revenues and certain expenses of the seller, exclusive of rental income related to parcels not acquired by the Company, interest income, depreciation and amortization, rental income relating to the allocation of purchase price of the Properties to above/below market leases and management and advisory fees, which may not be comparable to the corresponding amounts reflected in the future operations of the Properties. Revenue Recognition The Properties’ operations consist of rental income earned from tenants under leasing arrangements which generally provide for minimum rents and tenant reimbursements.All leases are classified as operating leases. Minimum rents are recognized by amortizing the aggregate lease payments on a straight-line basis over the terms of the lease (including rent holidays). Tenant reimbursements for real estate taxes, common area maintenance and other recoverable costs are recognized as rental income in the period that the expenses are incurred. Lease Termination Income Termination fees are fees that the Properties have agreed to accept in consideration for permitting certain tenants to terminate their lease prior to the contractual expiration date.The Properties recognize termination fees when the following conditions are met:(a)the termination agreement is executed; (b)the termination fee is determinable; (c)all landlord services pursuant to the terminated leases have been rendered; and (d)collectability of the termination fee is assured. Use of Estimates The preparation of the combined financial statement in conformity with accounting principles generally accepted in the United States of America requires the Properties’ management to make estimates and assumptions that affect the reported amounts of combined revenues and certain expenses during the reporting period. Actual results could differ from those estimates. F-3 Accounts Receivable Bad debts are recorded under the specific identification method, whereby uncollectible receivables are reserved for when identified. Repairs and Maintenance Repairs and maintenance costs are expensed as incurred, while significant improvements, renovations and replacements are capitalized. 3.Subsequent Events The Company has evaluated subsequent events through March 20, 2015, and has determined that there were no subsequent events or transactions which would require recognition or disclosure in the combined financial statement. 4.Leases The Properties are subject to non-cancelable lease agreements through 2024, subject to various escalation clauses, with tenants for retail space. As of December 31, 2014, the future minimum rents on non-cancelable operating leases expiring in various years are as follows (dollar amounts in thousands): Year ending December 31 Amounts $ Thereafter $ The tenant leases provide for annual rents that include the tenants’ proportionate share of real estate taxes and certain property operating expenses. The Properties’ tenant leases generally include tenant renewal options that can extend the lease terms. Rental income on the combined financial statement includes the effect of amortizing the aggregate minimum lease payments on a straight-line basis over the entire term of each lease, which resulted in an increase in rental income of approximately $36,000 for the year ended December 31, 2014. 5. Concentrations For the year ended December 31, 2014, one tenant represented approximately 15% of the Properties’ rental income. F-4 RETAIL OPPORTUNITY INVESTMENTS CORP. PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The unaudited pro forma consolidated statement of operations and comprehensive income for the year ended December 31, 2014 is presented as if Retail Opportunity Investments Corp. (the “Company”) had completed the acquisition of Park Oaks Shopping Center and Ontario Plaza (collectively, the “Properties”) on January 1, 2014. Additionally, the pro forma consolidated balance sheet as of December 31, 2014 has been presented as if the acquisition had been completed on December 31, 2014. The purchase price allocation is calculated based on a 20/80 allocation to Land and Building and Improvements, respectively.As of the date of this report, the Company is in the process of evaluating the purchase price allocation in accordance with the Accounting Standards Codification 805.The purchase price is preliminary and could be subject to change. The pro forma consolidated financial statements should be read in conjunction with the Company’s 2014 Annual Report on Form 10-K. The pro forma consolidated financial statements do not purport to represent the Company’s financial position as of December 31, 2014 or results of operations that would actually have occurred assuming the completion of the acquisition of the Properties had occurred on January 1, 2014; nor do they purport to project the Company’s results of operations as of any future date or for any future period. F-5 RETAIL OPPORTUNITY INVESTMENTS CORP. PRO FORMA CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2014 (UNAUDITED) (in thousands) Company Historical (1) Pro Forma Adjustments Company Pro Forma ASSETS: Real Estate Investments: Land $ $ $ Building and improvements Less: accumulated depreciation — Real Estate Investments, net Cash and cash equivalents — Restricted cash — Tenant and other receivables, net — Deposits — Acquired lease intangible assets, net of accumulated amortization — Prepaid expenses — Deferred charges, net of accumulated amortization — Other — Total assets $ $ $ LIABILITIES AND EQUITY Liabilities: Credit facility $
